Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Farabet (US 2019/0303759)
Regarding claim 1, the prior art discloses:
A method for performing computer-aided simulations (see one or more title, 
abstract, fig 1, 3-10), the method comprising: 
loading an input dataset (see one or more of par 6, 32, 37, 39, 50, 90, 101, 242, fig 2-3), the input dataset based on user interactions of a user (see one or more of user, driver, operator in par 31, 40, 69, 73, 242) indicating a manipulation of a representation of a component (see component in one or more of par 7, 27, 29, 32, 55, 57, 62-82, 84, 86-91, 93-98, 101-104, 107-114, 117, 120, 126, 129-131, 134, 142-146, 161, 193, 207, 211, 213, 215-219); 
generating a tracking dataset (see one or more of abstract, par 29, 33-36, 40, 50, 59-61, 70-71, 78-79, 98, 105-107, 114-120, 195, 227 ) indicating changes in the representation by the manipulation through evaluation of the input dataset; 
generating an output dataset (see one or more of abstract, par 6, 37, 39, 60-61, 70, 98, 116-118, 227, fig 2-3, 6, 10), the output dataset based on evaluation of the tracking dataset using machine learning see one or more of abstract, par 6, 37, 39, 60-61, 70, 98, 116-118, 227, fig 10), wherein the output dataset assigns a model to the representation; and outputting the output dataset (see one or more of abstract, par 6, 37, 39, 60-61, 70, 98, 116-118, 227, fig 2-3, 6, 10)
(Claims 2-3) wherein the machine learning comprises using a trained artificial neural network (see one or more of abstract, par 3-4, 6-7, 11. 30-34, 37, 40-50, 60-61, 70, 79, 98, 109-110, 116, 119, 122-123, 229) in order to perform a model classification, wherein a deep neural network ((see one or more of abstract, par 3-4, 6-7, 11. 30-34, 37, 40-50, 60-61, 70, 79, 98, 109-110, 116, 119, 122-123, 229) is used as the trained artificial neural network.
(Claim 4) wherein the trained artificial neural network is trained through supervised learning (par 217-220, 227)
Claims 5-12 recite similar subject matter and are rejected for the same reason.

Claims 1-12 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Hsieh (US 2018/0144243)
Regarding claim 1, the prior art discloses:
A method for performing computer-aided simulations (abstract, summary), the 
method comprising: 
loading an input dataset (see one or more of abstract, summary, par 55-60, 65-70, fig 4-17, 32), the input dataset based on user interactions of a user indicating a manipulation of a representation of a component (see component in one or more of abstract, summary, fig 3-7, 14-17, 35); 
generating a tracking dataset indicating changes in the representation by the manipulation through evaluation (one or more of fig 8, 13-16, 18, 23-24 ) of the input dataset; 
generating an output dataset (see one or more of output data/ output dataset/ output results/ output information/ outcomes in one or more of fig 2, 6-7, 12. 18, 32), the output dataset based on evaluation of the tracking dataset using machine learning, wherein the output dataset assigns a model to the representation; and outputting the output dataset.
(Claims 2-3) wherein the machine learning comprises using a trained artificial neural network (one or more of par 7, 58, 64-65, 69, 71, 78, 114, 133-134, 177, 228, 242-242, 249, 254, 289) in order to perform a model classification; wherein a deep neural network is used as the trained artificial neural network (one or more of par 7, 58, 64-65, 69, 71, 78, 114, 133-134, 177, 228, 242-242, 249, 254, 289).
(Claim 4) wherein the trained artificial neural network is trained through supervised learning (par 56-57, 67, 69, 75-76, 114, 235-236)
Claims 5-12 recite similar subject matter and are rejected for the same reason.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851